Case 2:20-cv-07923-MRW Document15 Filed 12/08/20 Pagelof1 Page ID#:31

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-7923 MRW Date December 8, 2020

 

Title Orlando Garcia v. Mbb Partners

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice voluntarily dismissing this case with prejudice. (Docket # 13.) This
action is dismissed with prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
